Arnold, J.,
delivered the opinion of the court.
The writ of certiorari was properly quashed in this case.
It is the common law rule, as announced by this court in Deberry v. The President and Selectmen of Holly Springs, 35 Miss. 385, that none but parties to the record or proceedings sought -to be reviewed can prosecute or maintain a writ of certiorari. The rule is not changed by statute.
Appellants were not parties to the record, nor signers of a counter petition against the issuance of license to appellee, nor signers of a general petition against the granting of license to any person which had been disregarded by the mayor and selectmen, nor had they, as far as the record shows, made any objection before the mayor and selectmen to the granting of license to appellee, and consequently they were not so connected with the proceedings as to enable them to invoke the aid of the common law writ of certiorari.

A firmed.